DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0198832) in view of O’Shaughnessy, and further in view of Dong (CN 103074966).
Regarding claim 1, Yang discloses, a displayed light-adjustment device (Figs. 1A-B and 2), comprising: 
a first light-transmitting layer (260, 300); 
a second light-transmitting layer (110) disposed opposite to the first light-transmitting layer; 
a display module (15) interposed between the first light-transmitting layer and the second light-transmitting layer; and 
an adjustable light-shading layer (120) interposed between the first light-transmitting layer and the display module, wherein a light transmittance of the adjustable light-shading layer is adjustable.
Yang does not disclose when the adjustable light-shading layer is powered off, the light transmittance of the adjustable light-shading layer is greater than 75%.
O’Shaughnessy teaches, from the same field of endeavor that in a displayed light-adjustment device that it would have been desirable for when the adjustable light-shading layer is powered off, the light transmittance of the adjustable light-shading layer is greater than 75% (Para. 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for when the adjustable light-shading layer is powered off, the light transmittance of the adjustable light-shading layer is greater than 75% as taught by the displayed light-adjustment device of O’Shaughnessy in the displayed light-adjustment device of Yang since O’Shaughnessy teaches it is known to include this feature in a displayed light-adjustment device for the purpose of providing a displayed light-adjustment device with reduced switching speed.
Yang in view of O’Shaughnessy does not disclose when the adjustable light-shading layer is powered on, an ultraviolet resistance value of the adjustable light-shading layer is greater than 99%.
Dong teaches, from the same field of endeavor that in a displayed light-adjustment device that it would have been desirable for when the adjustable light-shading layer is powered on, an ultraviolet resistance value of the adjustable light-shading layer is greater than 99% (Para. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for when the adjustable light-shading layer is powered on, an ultraviolet resistance value of the adjustable light-shading layer is greater than 99% as taught by the displayed light-adjustment device of Dong in the combination of Yang in view of O’Shaughnessy since Dong teaches it is known to include this feature in a displayed light-adjustment device for the purpose of providing a displayed light-adjustment device with improved performance, reduced cost and enhanced weather and corrosion resistance.
Regarding claim 2, Yang, O’Shaughnessy and Dong discloses and teaches as set forth above, and Yang further discloses, a light sensing unit (Para. 0006) for sensing a light intensity of an incident light entering the first light-transmitting layer (Para. 0035); and a control unit (Para. 0006) electrically connected to the light sensing unit and the adjustable light-shading layer for controlling voltages applied to the adjustable light-shading layer so as to adjust the light intensity of the incident light towards the display module (Para. 0035), wherein the control unit applies a specific voltage to the adjustable light-shading layer to adjust the light transmittance of the adjustable light-shading layer according to a sensing result of the light sensing unit (Para. 0043-0044).
Regarding claim 3, Yang, O’Shaughnessy and Dong discloses and teaches as set forth above, and Yang further discloses, the display module comprises: a display panel (“LCD”); and a light source module (“LED-BLU”) stacked between the first light-transmitting layer and the second light-transmitting layer for providing lights towards the display panel (Para. 0006), wherein the control unit electrically controls the adjustable light-shading layer and the light source module to operate synchronously (Para. 0006).
Regarding claim 4, Yang, O’Shaughnessy and Dong discloses and teaches as set forth above, and Yang further discloses, the display module further comprises: a touch panel (200) interposed between the second light-transmitting layer and the display panel.
Regarding claim 6, Yang, O’Shaughnessy and Dong discloses and teaches as set forth above, and Yang further discloses, the adjustable light-shading layer is one of a polymer liquid crystal unit, a suspended particle device, or an electrochromic unit (120).
Regarding claim 7, Yang, O’Shaughnessy and Dong discloses and teaches as set forth above, and Yang further discloses, the polymer liquid crystal unit includes a polymer dispersed liquid crystal unit; or the polymer liquid crystal unit includes a polymer network liquid crystal unit (120).
Regarding claim 10, Yang, O’Shaughnessy and Dong discloses and teaches as set forth above, and Yang further discloses, each of the first light-transmitting layer and the second light-transmitting layer is a flexible sheet (110, 260, 300).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0198832) in view of O’Shaughnessy in view of Dong (CN 103074966) as applied to claim 1 above, and further in view of Frischmuth et al. (US 2019/0049758).
Yang, O’Shaughnessy and Dong remains as applied to claim 1 above.
Yang, O’Shaughnessy and Dong does not disclose a reaction time of the adjustable light-shading layer is less than 3 minutes.
Frischmuth teaches, from the same field of endeavor that in a displayed light-adjustment device that it would have been desirable to make a reaction time of the adjustable light-shading layer is less than 3 minutes (Para. 0007 and 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a reaction time of the adjustable light-shading layer is less than 3 minutes as taught by the displayed light-adjustment device of Frischmuth in the combination of Yang, O’Shaughnessy and Dong since Frischmuth teaches it is known to include these features in a displayed light-adjustment device for the purpose of providing a reliable and efficient displayed light-adjustment device.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2015/0198832) in view of O’Shaughnessy in view of Dong (CN 103074966) as applied to claim 6 above, and further in view of Evans, V et al. (US 2017/0123575).
Yang, O’Shaughnessy and Dong remains as applied to claim 6 above.
Yang, O’Shaughnessy and Dong does not disclose the electrochromic unit comprises a first transparent conductive layer, an electrochromic layer, an electrolyte layer, an ion storage layer, and a second transparent conductive layer that are stacked in sequence, wherein the first transparent conductive layer is directly sandwiched between the electrochromic layer and the first light-transmitting layer, the second transparent conductive layer is directly sandwiched between the ion storage layer and the second light-transmitting layer, wherein, when a specific voltage is applied to generate a specific electric field between the first transparent conductive layer and the second transparent conductive layer, a color of the electrochromic layer is changed.
Evans teaches, from the same field of endeavor that in a displayed light-adjustment device that it would have been desirable to make the electrochromic unit (Figs. 4 and 5A) comprises a first transparent conductive layer (504b), an electrochromic layer (506), an electrolyte layer (508), an ion storage layer (510), and a second transparent conductive layer (504a) that are stacked in sequence, wherein the first transparent conductive layer is directly sandwiched between the electrochromic layer and the first light-transmitting layer, the second transparent conductive layer is directly sandwiched between the ion storage layer and the second light-transmitting layer (Fig. 5A), wherein, when a specific voltage is applied to generate a specific electric field between the first transparent conductive layer and the second transparent conductive layer, a color of the electrochromic layer is changed (see 514 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrochromic unit comprises a first transparent conductive layer, an electrochromic layer, an electrolyte layer, an ion storage layer, and a second transparent conductive layer that are stacked in sequence, wherein the first transparent conductive layer is directly sandwiched between the electrochromic layer and the first light-transmitting layer, the second transparent conductive layer is directly sandwiched between the ion storage layer and the second light-transmitting layer, wherein, when a specific voltage is applied to generate a specific electric field between the first transparent conductive layer and the second transparent conductive layer, a color of the electrochromic layer is changed as taught by the displayed light-adjustment device of Evans in the combination of Yang, O’Shaughnessy, and Dong since Evans teaches it is known to include these features in a displayed light-adjustment device for the purpose of providing a displayed light-adjustment device with improved marketability and ease of use.
Regarding claim 9, Yang, O’Shaughnessy, Dong and Evans discloses and teaches as set forth above, and Yang further discloses, the stacked structure comprises the first light-transmitting layer, the adjustable light-shading layer, the display module, and the second light-transmitting layer.
Furthermore, O’Shaughnessy further teaches, from the same field of endeavor that in a displayed light-adjustment device (Fig. 8) that it would have been desirable to include a window frame (188, 192) that surrounds and fixes a stacked structure therein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a window frame that surrounds and fixes a stacked structure therein as taught by the displayed light-adjustment device of O’Shaughnessy in the combination of Yang, Dong and Evans since O’Shaughnessy teaches it is known to include this feature in a displayed light-adjustment device for the purpose of providing a displayed light-adjustment device with reduced switching speed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koike (JP H11-52035), Yang (CN 104699360) and Ohta (WO 2020/137328) discloses a displayed light-adjustment device with a first light-transmitting layer, a second light-transmitting layer, a display module and an adjustable light-shading layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/22/2022